RENDERED: FEBRUARY 5, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2020-CA-0098-MR

ALEXANDER MORTON                                                              APPELLANT


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.        HONORABLE JUDITH E. MCDONALD-BURKMAN, JUDGE
                      ACTION NO. 16-CI-002567


LOUISVILLE METRO                                                                 APPELLEE
GOVERNMENT


                                   OPINION
                           REVERSING AND REMANDING

                                       ** ** ** ** **

BEFORE: JONES, LAMBERT, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Alexander Morton was terminated as a corrections

officer at the Louisville-Jefferson County Jail after allegedly using excessive force

on two different inmates1 in a fifteen-day span. Morton sued for wrongful

termination, but the Jefferson Circuit Court granted summary judgment to the


1
 We use the term inmates as that is how the parties’ briefs refer to the two individuals upon
whom Morton used force, but it is not completely clear whether either/both had been convicted
of criminal offenses or were arrestees awaiting trial.
Louisville Metro Government (Louisville). We reverse because the record

contains disputed issues of material fact.

              Morton admits that on December 9, 2013, he struck an inmate.2 It is

uncontested that the inmate was being verbally abusive, including directing racial

epithets towards Morton, who is African-American. But much of the rest of what

happened on that date is disputed.

              Morton testified at his deposition that the inmate was “[n]ot following

orders[,]” had “resisted[,]” and “wasn’t complying with my commands. When he

was told to put his hands on his head, he took his hands off. I took that as an act of

aggression.” Morton testified at the deposition that he gave the inmate “[a] hard

empty-hand strike” and “[a] knee strike as well.”

              Although Louisville stresses that the inmate was restrained, whether

the inmate was handcuffed when Morton struck him is hazier in Morton’s

deposition testimony:

              Q. And was—[the inmate], was he handcuffed at the
              time?

              A. When we first put him—when we first put him in a
              cell, yes.

              Q. Did you take the restraints off at any time?

2
  According to the investigative report, the inmate “was released the same day this case was
initiated” and did not respond to “[n]umerous messages” so he “was never interviewed for this
case.”



                                              -2-
              A. When we told him—when we had him get on the
              ground, we was [sic] about to exit the cell, we took his
              handcuffs off and told him to keep his hands on his head.
              And then, when he took his hands off, I took that as an
              act of aggression.

              ...

              Q. Was he under any form of restraint at the time that
              you struck him?

              A. When he was taking his hands off his head, no.

              Q. Did he have leg restraints on or just nothing—

              A. Just regular handcuffs.

              At an unemployment hearing, Morton testified to a different version

of the events, seeming to base his decision to strike the inmate on the inmate’s use

of racial slurs:

              We, uh, you know, we escorted him [the inmate] in the
              cell. We, uh, ordered him to his knees when we was [sic]
              giving him instructions on what to do when we take the
              handcuffs off. And at that point, the handcuffs was [sic]
              starting to come off or whatever, and he kept using the
              word—so, he kept using, you know, the “N” word
              against me, you know, whatever, so I—I gave him a
              strike to his—his right side. And after that, um, that
              was—that was all the force that was used on that
              incident.

              In his sworn statement to the Louisville Metro Department of

Corrections Professional Standards Unit (PSU), Morton related a third variation of

the events. Morton admitted giving the inmate an “unnecessary” knee strike (in


                                           -3-
contrast to his unemployment testimony about the strike to the inmate’s right side

being the only force used) because it had ‘“triggered’ something inside of him”

when the inmate used a particularly egregious racial slur. Morton also admitted

administering “two hard empty hand strikes” to the inmate’s head because the

inmate “tried to get up from the floor after being instructed to stay down and to

keep his hands on his head until the officers exited the cell” (which contrasts with

his unemployment hearing testimony that he gave only one strike to the inmate’s

side and his deposition testimony that he gave “a” strike to the inmate’s head).

             Other officers took a dim view of Morton’s actions. In a sworn PSU

statement, Officer Evan McIntosh stated that he helped Morton escort a

handcuffed, verbally abusive inmate to a single cell. When McIntosh told the

inmate to go to his knees for the handcuffs to be removed, the inmate said, “what if

I don’t,” after which Morton “delivered a knee strike” to the inmate’s back. When

the inmate still did not get on his knees, Morton “delivered a ‘couple of punches’”

to the inmate’s back. McIntosh “felt the force Ofc. Morton used was inappropriate

and . . . didn’t feel Ofc. Morton’s actions were right.”

             Similarly, Officer Kevin Hinton gave a sworn statement to PSU in

which he stated Morton gave the inmate “a knee strike” and “two or three closed

fist strikes[.]” Hinton stated the inmate “never posed a threat to anyone and

[Hinton] wouldn’t have struck” the inmate in that situation.


                                          -4-
              Morton also admits he made physical contact with an inmate fifteen

days later, on December 24, 2013.3 Again, however, the precise details of that

encounter are not congruent among Morton and witnesses.

              In his sworn statement to PSU, Morton recalled the handcuffed

prisoner speaking vulgarly, including making inappropriate sexual and racial

comments. According to Morton, the inmate complied when told to go to his

knees but “started ‘getting real squirmy’” and kept hurling offensive insults when

officers began to release him from handcuffs. Morton stated that when Officer

Charles Ennis, Jr. removed the inmate’s right hand from the handcuffs, the inmate

“tried to sit himself up some and turn towards him” and, since Morton did not

know what the inmate “was going to do[,]” Morton “put his hand against [the

inmate’s] face because he didn’t want [the inmate] to turn towards him.” Morton

admitted making a fist when he put his hand on the inmate’s face because “he

[Morton] had big hands and he didn’t want [the inmate] to bite or spit on his

hands.” Morton denied striking the inmate more than once and admitted the

inmate “was not a physical threat” which is why Morton “did nothing more than

put his hand on [the inmate’s] face.”




3
 As with the previous incident, the PSU report notes that the inmate was not interviewed
because he “was released from custody on December 26, 2013” and subsequently “checked
himself into a mental health facility” where he was “unreachable for an interview.”

                                             -5-
             Morton gave roughly similar sworn testimony at a grievance hearing

and an unemployment hearing. In his arbitration testimony, Morton averred that

when the handcuffs were being removed from the inmate he “started thrashing his

body, being squirrely . . . and at that point, you know, from my angle, from my

perspective, he started to kind of raise up and turn towards me. That’s when I

quickly reacted and put my fist to my [sic] face[.]” Similarly, Morton gave sworn

testimony at an unemployment compensation hearing that “when that right

handcuff was removed, that’s when he [the inmate] started to raise his body up and

look towards me. That’s when I quickly put my fist to his face. I did not strike

him multiple times to his face or body.”

             Officer Ennis gave a sworn statement to PSU, relaying that he helped

Morton escort a handcuffed prisoner to a cell where Morton told the inmate, whom

Ennis described as being “a little mouthy,” to get on his knees. The inmate

complied and “was not being physically aggressive or resisting in any way.” But

when they were going to remove the handcuffs, the inmate continued to be

“verbally abusive[,]” whereupon Morton “just instantly attacked him [the inmate],

started hitting him in the face” until Ennis pushed “him” (presumably Morton)

back. Ennis stated that Morton struck the inmate “with his left fist at least twice.”

When the inmate continued hurling racial insults, Morton “hit [the inmate] two

more times in the side” and “put his knee in [the inmate’s] back and he came down


                                           -6-
pretty hard with his weight when he did it.” Ennis deemed Morton’s use of force

to be “both unnecessary and excessive.” Similarly, Officer Christina Easton

McNeese told PSU that Morton “either struck [the inmate] with his knee or he

placed his knee on [the inmate’s] back and applied pressure[,]” which McNeese

did not think “was a necessary use of force” since the inmate “was under control at

the time.” However, another officer on the scene, Morris Ceja, told PSU that the

inmate was making extremely racially derogatory comments, but Ceja did not see

anyone strike the inmate or use excessive/unnecessary force.

             In 2014, Morton was terminated. Morton’s union filed a grievance on

his behalf, arguing his termination was not supported by just cause, as required by

the collective bargaining agreement (CBA), and was disproportionately excessive

to the discipline imposed on others. The grievance eventually proceeded to

arbitration, but in March 2016, the arbitrator found the termination did not violate

the CBA.

             Morton then filed this action against Louisville, raising two main

issues in his amended complaint: breach of contract (the CBA) and

retaliation/racial discrimination. Louisville eventually moved for summary

judgment. On November 12, 2019, the trial court granted Morton’s motion to file

an amended complaint—the sole purpose of which was to drop his

retaliation/racial discrimination claim. Nonetheless, the very next day, less than a


                                         -7-
week before the trial was set to begin, the trial court issued an order granting

Louisville’s motion for summary judgment, but that order only discussed the

already-dismissed retaliation claim.

             Morton then filed a motion to alter, amend or vacate, correctly noting

that the trial court had not addressed the breach of contract claim. In its response

to the motion to alter, amend, or vacate, Louisville argued—apparently for the first

time—that Morton lacked standing to allege a breach of the CBA because he was

not a party to that contract.

             In December 2019, the trial court denied Morton’s motion to vacate.

The trial court found that the CBA provided that termination was a permissible

penalty for misconduct. It ruled that “[g]iven the serious nature of the accusation,

dismissal was an appropriate and permissible sanction under the Collective

Bargaining Agreement.” The trial court also found that Morton lacked standing

because “the grievance procedure set forth in the CBA is the exclusive remedy for

deciding any grievance.” Notably, the order does not mention that the trial court

viewed the evidence in the light most favorable to Morton; indeed, it does not

contain any substantive discussion of the facts. Morton then filed this appeal.

             The overarching question before us is whether the trial court properly

granted summary judgment to Louisville. But we first must address the trial

court’s conclusion that Morton lacked standing to sue for alleged violations of the


                                          -8-
CBA because he was not a party to that contract since a lack of standing would

inherently doom Morton’s summary judgment arguments. See Commonwealth ex

rel. Beshear v. Commonwealth Office of the Governor ex rel. Bevin, 498 S.W.3d

355, 360 (Ky. 2016).

             Standing focuses on whether a party has a legally cognizable,

“personal stake in the outcome of controversy.” Petition Committee by and

Through a Majority of its Members v. Board of Education of Johnson County,

Kentucky, 509 S.W.3d 58, 63 (Ky.App. 2016). And, as a general matter, “the

obligations arising out of a contract are due only to those with whom it is made; a

contract cannot be enforced by a person who is not a party to it or in privity with

it[.]” Presnell Const. Managers, Inc. v. EH Const., LLC, 134 S.W.3d 575, 579

(Ky. 2004) (quotation marks, citation, and footnote omitted). But that general rule

is inapplicable here.

             Although not discussed by the trial court, even prior to the Civil War,

Kentucky recognized that “the party for whose sole benefit a contract is evidently

made may sue thereon in his own name, although the engagement be not directly to

or with him.” Allen v. Thomas, 3 Met. 198, 60 Ky. 198, 199 (1860). That

doctrine, which now is usually described as third-party standing, means that “a

third party for whose benefit a contract is made may maintain an action thereon;

however, he must have been a party to the consideration or the contract must have


                                         -9-
been made for his benefit” because “the mere fact that he will be incidently

benefited by the performance of the contract is not sufficient to entitle him to

enforce it.” Ball v. Cecil, 285 Ky. 438, 148 S.W.2d 273, 274 (1941). See also

Olshan Foundation Repair and Waterproofing v. Otto, 276 S.W.3d 827, 831

(Ky.App. 2009) (explaining third parties may seek to enforce the terms of a

contract where they can prove it was intended to benefit them directly).

             Here, the CBA was intended to benefit employees such as Morton.

That conclusion is inescapable since Louisville Ordinance No. 095, Series 2012,

which approved the 2012-2015 CBA at issue here, stated in relevant part that the

CBA is “for and on behalf of bargaining unit employees within the Louisville

Metro Corrections Department concerning . . . terms of employment, benefits and

other matters[.]” Therefore, since the CBA was explicitly intended to benefit

employees such as Morton, he has third-party standing.

             Our conclusion is not swayed by Brown v. Sterling Aluminum

Products Corporation, 365 F.2d 651 (8th Cir. 1966), the lone federal case cited by

the trial court for its contrary conclusion. First, as a lower federal court decision

(indeed, an extraterritorial one) it is not binding. Bell v. Commonwealth, 566

S.W.2d 785, 788 (Ky.App. 1978). Second, Brown actually supports Morton’s

position.




                                         -10-
             In Brown, the issue was whether a company violated a CBA by

moving the location of the plant where the plaintiff-employees worked. The

Eighth Circuit held that the employees lacked standing because they were

attempting to enforce collective rights, but an individual could bring an action

“seeking to enforce a right that is personal to him and vested in him at the time of

the suit.” Brown, 365 F.2d at 656-57. Since Morton is seeking to enforce his

individual rights, his claims are not barred under Brown.

             We further disagree that the CBA provides for arbitration to be “the

exclusive remedy for deciding any grievance.” The CBA neither states this, nor

has Louisville or the trial court cited any authority in support of such a

construction of its terms. Although factually distinguishable, we have issued at

least one opinion on the merits of breach of contract claims regarding a CBA

between Louisville and its employees (firefighters, in that case). Metro

Louisville/Jefferson County Government v. Abma, 326 S.W.3d 1 (Ky.App. 2009).

We cannot conclude the CBA bars Morton from exercising his otherwise

constitutionally guaranteed right to access the courts to seek redress if not

disciplined for “just cause.”

             Having determined that Morton has standing, we turn to whether

summary judgment on the merits was proper. When we review a trial court’s

decision to grant summary judgment, the question is:


                                         -11-
             whether the trial court correctly found that there were no
             genuine issues as to any material fact and that the moving
             party was entitled to judgment as a matter of law. The
             trial court must view the evidence in the light most
             favorable to the nonmoving party, and summary
             judgment should be granted only if it appears impossible
             that the nonmoving party will be able to produce
             evidence at trial warranting a judgment in his favor . . . .
             The word impossible . . . is meant to be used in a
             practical sense, not in an absolute sense. Because
             summary judgment involves only legal questions and the
             existence of any disputed material issues of fact, an
             appellate court need not defer to the trial court’s decision
             and will review the issue de novo.

Blackstone Mining Co. v. Travelers Ins. Co., 351 S.W.3d 193, 198 (Ky. 2010)

(internal quotation marks and citations omitted).

              As Morton notes, the trial court’s decision on the breach of contract

claim does not state that it examined the evidence according to the exacting

summary judgment standards. In fact, it does not contain any discussion of the

record. When we view the record in the light most favorable to Morton

considering all material factual disputes in his favor, it is plain that summary

judgment is precluded. Although it may be unlikely that Morton would prevail at

trial (given the damning testimony of other officers and the inconsistencies in some

of Morton’s own testimony of events), such a result is not impossible.

             As to the December 9 incident, Morton stated under oath that the

inmate had resisted and was not following commands, including taking his hands

off his head and trying to get up from the floor. Morton also alluded to the inmate

                                         -12-
not being handcuffed when struck by Morton. On the other hand, Morton also

gave sworn testimony which could be construed as stating that the inmate was still

handcuffed when Morton struck him, and that Morton did so because the inmate

called Morton a disgusting racial epithet. Morton was not consistent in stating how

many times he struck the inmate, and at least once admitted he gave the inmate an

unnecessary knee strike. Other officers also testified that Morton used

unnecessary, inappropriate force against the inmate and made physical contact with

the inmate more than once.

             The record regarding the December 24 incident is similarly mixed.

Morton testified that the partially handcuffed inmate was raising up and turning

toward him, so Morton put his fist against the inmate’s face once; other officers

testified that Morton put his knee in the handcuffed inmate’s back and struck the

inmate’s face more than once.

             Frankly, Louisville’s conclusion that Morton used excessive force

twice within a span of fifteen days is aligned by the testimony of other officers.

And, Morton’s arguments to the contrary notwithstanding, using excessive force

against an inmate twice in such a short time span—especially against a restrained

inmate—would logically provide good cause for termination under the CBA. Even

Morton’s version of the events is not consistent, especially regarding the December

9 incident. But the purpose of summary judgment is not to award victory to


                                         -13-
whichever party the court finds most believable or which has amassed the most

evidence. Instead, a court must grant summary judgment only if it would be

functionally impossible, not merely difficult, for a party to prevail at trial. Ogden

v. Employers Fire Ins. Co., 503 S.W.2d 727, 729 (Ky. 1973); Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991).

             Here, a jury could choose to give more credence to Morton’s

statement(s) that the inmate(s) were fully or partially uncuffed and that each had

failed to obey commands and made aggressive or threatening movements.

According to Morton, his responsive use of force was permissible under

Louisville’s use of force policies. Under those circumstances, a reasonable juror

could conclude Morton did not use excessive or unnecessary force one or both

times, meaning there was not good cause for his termination. Since the evidence is

disputed on some key areas, summary judgment is improper.

             Finally, our conclusion that there are issues of disputed fact

precluding summary judgment means we need not address the parties’ sundry

additional arguments at length. For example, Morton argues the investigation was

flawed because it was not concluded within sixty days, as contemplated by the

CBA. Morton also argues it was improper under the CBA and/or employee

policies and procedures to terminate him without first using graduated sanctions.

Again, the parties have not cited to where we may locate in the record either the


                                         -14-
entire CBA or the entire policies and procedures for Louisville employees. But it

appears to be undisputed that, as a general matter, graduated sanctions for

misconduct are preferred and investigations of alleged misconduct should be

concluded within sixty days. But, despite the trial court’s statement to the contrary

in its ruling, mere allegations—even serious ones—are insufficient to merit

termination unless they are proven. And there is a dispute here as to whether the

allegations were proven. If proven, however, egregious misconduct may result in

termination, and Morton has not cited to anything mandating that an employee

must be given a lesser sanction before being terminated or that an investigation

lasting more than sixty days is invalid.

             We also need not delve deeply into Morton’s related argument that

similarly situated employees were sanctioned less harshly. Morton has provided

only a spreadsheet showing the discipline imposed on other employees but has not

provided a full explanation of the facts and circumstances involved in those

situations such that we can determine whether they truly were similarly situated

(i.e., that Morton was treated differently).

             We also decline to accept Louisville’s argument that a correctional

officer may never, under any circumstances, use force against a restrained inmate.

We agree with the unremarkable proposition that, as a general principle, physical

force should not be used against an inmate who poses no danger. See, e.g., Powell


                                           -15-
v. Fugate, 364 F. Supp. 3d 709, 724 (E.D. Ky. 2019) (“Needless to say,

gratuitously punching, macing, and/or tasing a restrained inmate, as described by

Powell, would violate the inmates clearly established constitutional rights.”). But

holding that any use of force against a restrained inmate would always be

excessive and unreasonable takes that general proposition too far. First, there is

some indication in Morton’s testimony that at least one of the inmates was at least

partially unrestrained. Second, even a restrained inmate may still pose dangers to

officers and others by doing things like biting, kicking, spitting, and stomping.

             In short, the propriety of force is dependent upon the facts. And only

a trial, not summary judgment, may resolve disputed facts. Our conclusion is

simple: if Morton used excessive force against inmates twice within fifteen days,

Louisville had just cause to terminate him. But there are material, disputed facts

preventing us, or the trial court, from concluding that Morton did so. Accordingly,

Louisville has not shown with the unquestionable clarity necessary to support

summary judgment that it would be impossible for Morton to prevail at trial.

             For the foregoing reasons, the Jefferson Circuit Court is reversed, and

the matter is remanded for further proceedings consistent with this opinion.

             ALL CONCUR.




                                        -16-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Joshua T. Rose            Michael J. O’Connell
Louisville, Kentucky      Jefferson County Attorney
                          Louisville, Kentucky

                          J. Denis Ogburn
                          Assistant Jefferson County Attorney
                          Louisville, Kentucky




                        -17-